Exhibit 13.01 RICI® Linked - PAM Advisors Fund, LLC RICI® Linked - PAM Total Index Series Financial Report December 31, 2009 and 2008 Contents Independent Auditor’s Report 1 Financial Statements Statements of financial condition 2 Condensed schedules of investments 3 - 4 Statements of operations 5 Statement of changes in members’ equity (net assets) 6 Notes to financial statements 7 - 14 Report of Independent Registered Public Accounting Firm To the Members RICI® Linked - PAM Advisors Fund, LLC We have audited the accompanying statements of financial condition, including the condensed schedules of investments, of RICI® Linked - PAM Total Index Series (the Fund), a series of RICI® Linked - PAM Advisors Fund, LLC, as of December31, 2009 and 2008, and the related statements of operations and changes in members’ equity (net assets) for each of the two years in the period ended December 31, 2009.These financial statements are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of RICI® Linked - PAM Total Index Series, a series of RICI® Linked - PAM Advisors Fund, LLC, as of December 31, 2009 and 2008, and the results of its operations for each of the two years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. /s/ McGladrey& Pullen, LLP Chicago, Illinois March 30, 2010 1 RICI® Linked - PAM Advisors Fund, LLC RICI® Linked - PAM Total Index Series Statements of Financial Condition December 31, 2009 and 2008 Assets Equity in broker trading account Cash $ $ Net unrealized gain (loss) on open futures contracts ) Cash and cash equivalents Investments Government-sponsored enterprise securities, at fair value - Mutual funds, at fair value Interest receivable Other assets Total assets $ $ Liabilities and Members' Equity (Net Assets) Liabilities Accrued operating expenses $ $ Management fee payable to Managing Member Servicing fee payable to selling agent Withdrawals payable Subscriptions received in advance Early withdrawal charges payable - Total liabilities Members' equity (net assets) Total liabilities and members' equity (net assets) $ $ See Notes to Financial Statements. 2 RICI® Linked - PAM Advisors Fund, LLC RICI® Linked - PAM Total Index Series Condensed Schedule of Investments December 31, 2009 Net Unrealized Gain (Loss) Percent of on Open Members' Long Futures Equity Contracts (Net Assets) Futures contracts * United States Energy $ 0.25 % Grains Meat ** Metals Softs Total futures contracts - United States Foreign Energy ) ) Grains ** Metals Softs Total futures contracts - Foreign Total futures contracts $ 2.80 % Percent of Members' Equity Cost Fair Value (Net Assets) Mutual funds United States Western Asset Institutional Money Market Fund(16,068,182 shares) $ $ 9.56 % Federated Government Obligations Tax Managed Fund (10,121,745 shares) Total mutual funds $ $ 15.58 % *No individual futures contract position constituted greater than 1% of members' equity (net assets). Accordingly, the number of contracts and expiration dates are not presented. ** Represents less than 0.00% of members' equity (net assets). The accompanying notes are an integral part of these financial statements. 3 RICI® Linked - PAM Advisors Fund, LLC RICI® Linked - PAM Total Index Series Condensed Schedule of Investments (Continued) December 31, 2008 Net Unrealized Gain (Loss) Percent of on Open Members' Long Futures Equity Contracts (Net Assets) Futures contracts * United States Energy $ 0.62 % Grains Meat ) ) Metals Softs ) ) Total futures contracts - United States Foreign Energy Grains ) ) Metals ) ) Softs Total futures contracts - Foreign ) ) Total futures contracts $ ) ) % Percent of Members' Equity Cost Fair Value (Net Assets) Government-sponsored enterprise securities Federal Home Loan Bank $10,000,000 discount note, due 01/20/2009 $ $ 11.63 % Federal National Mortgage Association $10,000,000 discount note, due 02/17/2009 $10,000,000 discount note, due 02/02/2009 $5,000,000 discount note, due 02/17/2009 $3,000,000 discount note, due 03/20/2009 $2,000,000 discount note, due 03/30/2009 Total Government-sponsored enterprise securities $ $ 46.50 % Mutual funds United States UBS Select Treasury Institutional Fund (116,488 shares) $ $ 0.14 % *No individual futures contract position constituted greater than 1% of members' equity (net assets). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 4 RICI® Linked - PAM Advisors Fund, LLC RICI® Linked - PAM Total Index Series Statements of Operations Years Ended December 31, 2009 and 2008 Trading gains and losses: Realized gains (losses) $ $ ) Change in unrealized gains (losses) on open futures contracts ) Change in unrealized gains (losses) on investments - ) Brokerage commissions ) ) Net trading gains (losses) ) Investment income: Interest income Other income Expenses: Management fees Operating expenses Servicing fees Net investment income (loss) ) Net income (loss) $ $ ) The accompanying notes are an integral part of these financial statements. 5 RICI® Linked - PAM Advisors Fund, LLC RICI®Linked - PAM Total Index Series Statements of Changes in Members' Equity (Net Assets) Years Ended December 31, 2009 and 2008 Managing Member Non-Managing
